The opinion of the court was delivered by
Poland, J.
The verdict in this case has established that the defendant was really indebted to the estate of Samuel Taylor on note and account, in the sum of one hundred dollars, and that the note in suit was given for said indebtedness upon a settlement made between the defendant and two sons of Taylor, who acted, as the exceptions say, on behalf of their mother, the widow of Mr. Taylor. At the time of the settlement and giving of the note, the demands of the estate against the defendant were surrendered to him. At this time no administration had been granted upon the estate of Taylor, and neither the plaintiff or her sons had any other authority to make the settlement with the defendant than their interest ip the estate.
*241The defendant claims that the note was invalid for want of a legal consideration, but we think there is no ground to allege that, for his debts to the estate furnished a legal and adequate consideration. But the defendant insists that, notwithstanding the settlement with the plaintiff and her sons, and the surrender of his former debt to him, still he might be called upon by an administrator, thereafter appointed on the estate of Taylor, to pay the debt to the estate, and that he could not protect himself against such suit under the settlement, even if he paid the note, and that therefore he ought not to be compelled to pay it.
It does not appear from the case that any fraud was practiced on the defendant, that he was in any way misled or deceived as to the interest or the authority the plaintiff or her sons had to make the settlement with him, nor that he was ignorant of the condition of the estate, and that no administrator had been appointed. From what is stated in the exceptions it would seem, that the plaintiff and her sons intended to settle up and close the affairs of the estate without the expense of an administration thereon, though this is not, in terms, stated to be so. It does not appear that there were any other persons interested in the estate of Taylor, as heirs or distributees, except the plaintiff and her two sons, and the plaintiff was primarily entitled to administer on the estate, if administration was granted. The exceptions state that there were creditors of the estate of Taylor, and they were entitled to call for administration if the plaintiff did not, and they doubtless would have done so if their debts were not in some way provided for. What the amount of the debts were is not stated, nor whether the estate of Taylor was sufficient to.satisfy them without reference to the debt of the defendant. When all the heirs to an estate are of age and legally competent to act, if they choose to settle up the estate and pay off the debts and divide the property among themselves without the intervention and expense of an administration, they have the legal power to do so, and neither the creditors, or debtors of the estate, have a right to complain. It does not appear from the case that any person interested in the estate of Taylor, either as heir, creditor, or otherwise, ever objected to this settlement with the defendant, or that he ever had the slightest reason in fact, to fear that this settlement would be called in question, or he be *242called upon to pay the demands which had been surrendered to him. His alarm seems to have been wholly artificial and created for the purpose of forming a defense to this note. Had the defendant been called upon by an administrator, or even if the condition of the estate had been shown to be such as to raise a reasonable apprehension of danger, the case would have merited a different consideration.
The fact that this settlement was made and the note taken to the person entitled to administration, and concurred in by all those who are shown to have been interested in the estate, except creditors, places the case in quite a different light from what it would have stood in if the settlement had been made by a mere stranger having no interest in the estate. But if any doubt existed before, ■we think that the subsequent appointment of the plaintiff to administer on the estate, which appointment had, by law, legal relation back to the death of the intestate, and her ratification and assent to the settlement, removing all shadow of apprehension which the defendant could have felt, removes also all ground of defense. And this we regard, not as creating a valid debt where none existed when the suit was brought, but as ratifying the note from the time when given. Nor did the defendant’s fear, in our estimation, ever furnish a defense, unless shown to be substantially founded in fact.
The judgment of the county court is affirmed.